DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090337 A1 (Klomp), in view of Hartmann, W., Havlena, M. and Schindler, K., 2016. Recent developments in large-scale tie-point matching. ISPRS Journal of Photogrammetry and Remote Sensing, 115, pp.47-62 (Hartmann) and in further view of Oyallon, E. and Rabin, J., 2015. An analysis of the SURF method. Image Processing On Line, 5, pp.176-218 (Oyallon).
Regarding Claims 1, 8 and 15, Klomp teaches:
A process comprising: identifying strong features in a plurality of conjugate digital images; and correlating the conjugate digital images for an identification of candidate tie points using only portions of the plurality of conjugate digital images that include the strong features (Klomp: Figs. 1-7, system, method and process to acquire images, selectively cross matching images through selecting and tracking tie points, and assigning feature point descriptors to generate aerial mosaic; [0081]-[0086] methods for tie point detection and tracking, including SIFT, SURF and looking at the 2nd order derivate of image).
Klomp does not teach explicitly on an identification of candidate tie points using only portions of the plurality of conjugate digital images that include the strong features. However, Hartmann teaches (Hartmann: Figs. 2-3 and section 2.2, restrict number of feature points (i.e. portion), strong, high scale, and matchable, are selected).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Klomp with an identification of candidate tie points using only portions of the plurality of conjugate digital images that 
Klomp does not illustrate explicitly on strong features. However, Oyallon teaches (Oyallon: section 6.3.1, textured rejoins or contrasted geometrical structures).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Klomp with strong features as further taught by Oyallon. The advantage of doing so is to enable a real time tracking and object recognition (Oyallon: Abstract).
Regarding Claims 2, 9 and 16 Klomp as modified teaches all elements of Claims 1, 8 and 15 respectively. Klomp as modified further teaches:
The process of claim 1, wherein the strong features comprise blobs or highly-textured areas in the plurality of conjugate digital images (Oyallon: section 6.3.1, textured rejoins or contrasted geometrical structures; section 4.1, features if corners, junctions, blobs, etc.).
Regarding Claims 3, 10 and 17 Klomp as modified teaches all elements of Claims 1, 8 and 15 respectively. Klomp as modified further teaches:
The process of claim 1, wherein the identifying the strong features comprises utilizing second order image statistics to identify the strong features (Klomp: [0081]-[0086] methods for tie point detection and tracking, including SIFT, SURF and looking at the second order derivate of image).
Regarding Claims 4, 11 and 18 Klomp as modified teaches all elements of Claims 1, 8 and 15 respectively. Klomp as modified further teaches: 

Regarding Claims 5, 12, Klomp as modified teaches all elements of Claims 1, 8 respectively. Klomp as modified further teaches: 
The process of claim 1, wherein image coordinates of the strong features are projected from a first image space to a second image space using image geometry support data (Hartmann: Intro: the matches are filtered through geometric verification to discard mismatches and keep only correct tie points, i.e. projection of the same 3D scene points; section 2.2.1).
Regarding Claims 6, 14 and 20 Klomp as modified teaches all elements of Claims 1, 8 and 15 respectively. Klomp as modified further teaches:
The process of claim 1, wherein the correlating the plurality of conjugate digital images comprises an image matching process that is executed only at regions of the conjugate digital images comprising strong features (Hartmann: Fig. 2).
Regarding Claims 7, 13, Klomp as modified teaches all elements of Claims 1, 8 respectively. Klomp as modified further teaches:
The process of claim 1, comprising outputting the candidate tie points for downstream processing (Klomp: Fig. 3, generating tie-point for crossing matching etc.).
Regarding Claim 19, Klomp as modified teaches all elements of Claim 15. Klomp as modified further teaches:
The system of claim 15, wherein the correlating the plurality of conjugate digital images comprises a normalized cross correlation (NCC) (Oyallon: Sections 3.3.3 and various normalized operators. It is noted that general NCC is a conventional method as stated in the Applicant Spec [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649